United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     April 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-30925
                           Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

TERRANCE TREMAINE GANT,

                                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         (6:03-CR-60046-5)
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Terrance    Tremaine   Gant    appeals      the

sentence imposed following his guilty plea to conspiracy to possess

and distribute cocaine and cocaine base.      Relying on United States

v. Cunningham, 429 F.3d 673 (7th Cir. 2005), he contends that the

district court erred as a matter of law in (1) imposing an

unreasonable guidelines sentence under the facts of his case and



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(2) doing so without first considering, in response to his request

for a sentence below the applicable range, whether a guidelines

sentence actually conformed to the statutory factors set forth in

18 U.S.C. § 3553.

     We     review   sentences   imposed   post-Booker,1   only   for

“unreasonableness.” United States v. Mares, 402 F.3d 511, 518 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005) (internal quotation marks

and citation omitted).     Gant does not dispute that his sentence

fell within a correctly calculated guidelines range, and thus is

presumptively reasonable.    United States v. Alonzo, 435 F.3d 551,

554 (5th Cir. 2006).    As our review of the sentencing transcript

reveals that the district court meaningfully considered the § 3553

factors in fashioning Gant’s sentence, he has not rebutted that

presumption.    See id. Gant’s reliance on Seventh Circuit authority

is therefore unpersuasive.

AFFIRMED.




     1
          United States v. Booker, 543 U.S. 220 (2005).

                                  2